Exhibit 10.58

SECOND AMENDED AND RESTATED

COLLATERAL AGREEMENT

dated and effective as of

November 3, 2006,

among

HEXION LLC,

HEXION SPECIALTY CHEMICALS, INC.,

each Subsidiary of the U.S. Borrower identified herein,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I.      Definitions      1   

SECTION 1.01.

  Credit Agreement    1

SECTION 1.02.

  Other Defined Terms    2   ARTICLE II.      [Intentionally Omitted]      5   
  ARTICLE III.      Pledge of Securities      5   

SECTION 3.01.

  Pledge    5

SECTION 3.02.

  Delivery of the Pledged Collateral    6

SECTION 3.03.

  Representations, Warranties and Covenants    7

SECTION 3.04.

  Certification of Limited Liability Company and Limited Partnership Interests
   8

SECTION 3.05.

  Registration in Nominee Name; Denominations    8

SECTION 3.06.

  Voting Rights; Dividends and Interest, etc    9   ARTICLE IV.      Security
Interests in Personal Property      10   

SECTION 4.01.

  Security Interest    11

SECTION 4.02.

  Representations and Warranties    12

SECTION 4.03.

  Covenants    14

 

-ii-



--------------------------------------------------------------------------------

SECTION 4.04.

  Other Actions    17

SECTION 4.05.

  Covenants Regarding Patent, Trademark and Copyright Collateral    18   ARTICLE
V.      Remedies      19   

SECTION 5.01.

  Remedies Upon Default    19

SECTION 5.02.

  Application of Proceeds    21

SECTION 5.03.

  Grant of License to Use Intellectual Property    22

SECTION 5.04.

  Securities Act, etc    22

SECTION 5.05.

  Registration, etc    23   ARTICLE VI.      [Intentionally Omitted]      23   
  ARTICLE VII.      Miscellaneous      23   

SECTION 7.01.

  Notices    23

SECTION 7.02.

  Security Interest Absolute    24

SECTION 7.03.

  Limitation By Law    24

SECTION 7.04.

  Binding Effect; Several Agreement    24

SECTION 7.05.

  Successors and Assigns    24

SECTION 7.06.

  Administrative Agent’s Fees and Expenses; Indemnification    25

SECTION 7.07.

  Administrative Agent Appointed Attorney-in-Fact    25

SECTION 7.08.

  GOVERNING LAW    26

SECTION 7.09.

  Waivers; Amendment    26

SECTION 7.10.

  WAIVER OF JURY TRIAL    27

 

-iii-



--------------------------------------------------------------------------------

SECTION 7.11.

  Severability    27

SECTION 7.12.

  Counterparts    27

SECTION 7.13.

  Headings    27

SECTION 7.14.

  Jurisdiction; Consent to Service of Process    27

SECTION 7.15.

  Termination or Release    28

SECTION 7.16.

  Additional Subsidiaries    29

SECTION 7.17.

  Right of Set-off    29

SECTION 7.18.

  Intercreditor Agreement    29

SECTION 7.19.

  [Reserved]    29

SECTION 7.20.

  Dutch Parallel Debt    29

SECTION 7.21.

  ULC Shares    29 Schedules  

Schedule I

  Subsidiary Parties

Schedule II

  Commercial Tort Claims

Schedule III

  Pledged Stock; Debt Securities

Schedule IV

  Intellectual Property Exhibits  

Exhibit I

  Form of Supplement to the Collateral Agreement

Exhibit II

  Form of Perfection Certificate

 

-iv-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED COLLATERAL AGREEMENT dated and effective as of
November 3, 2006 (this “Agreement”), among HEXION LLC, a Delaware limited
liability company (“Holdings”), HEXION SPECIALTY CHEMICALS, INC., a New Jersey
corporation (the “U.S. Borrower”), each Subsidiary of the U.S. Borrower listed
on Schedule I hereto and each Subsidiary of the U.S. Borrower that becomes a
party hereto (each, a “Subsidiary Party”) and JPMORGAN CHASE BANK, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
Secured Parties (as defined below).

This Agreement is an amendment and restatement of the Amended and Restated
Collateral Agreement dated as of May 31, 2005, among Holdings, the U.S.
Borrower, each subsidiary of the U.S. Borrower party thereto and the
Administrative Agent.

Reference is made to (a) the Second Amended and Restated Credit Agreement dated
as of November 3, 2006 (as further amended, restated, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), among Holdings,
the U.S. Borrower, Hexion Specialty Chemicals Canada, Inc., a Canadian
corporation (the “Canadian Borrower”), Hexion Specialty Chemicals B.V., a
company organized under the laws of The Netherlands (the “Dutch Borrower”),
Hexion Specialty Chemicals UK Limited, a corporation organized under the laws of
England and Wales, and Borden Chemical UK Limited, a corporation organized under
the laws of England and Wales (together, the “U.K. Borrowers” and, together with
the U.S. Borrower, the Canadian Borrower and the Dutch Borrower, the
“Borrowers”), the Lenders party thereto from time to time, the Administrative
Agent, Credit Suisse, as syndication agent, and J.P. Morgan Securities Inc. and
Credit Suisse Securities (USA) LLC, as joint lead arrangers and joint
bookrunners, and (b) the Intercreditor Agreement dated as of November 3, 2006
(as amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among Holdings, the U.S. Borrower, each Subsidiary
of the U.S. Borrower identified therein, Wilmington Trust Company as trustee and
collateral agent, and the Administrative Agent.

The Lenders have agreed to extend credit to the Borrowers subject to the terms
and conditions set forth in the Credit Agreement. The obligations of the Lenders
to extend such credit are conditioned upon, among other things, the execution
and delivery of this Agreement. The Subsidiary Parties are subsidiaries of the
U.S. Borrower, will derive substantial benefits from the extension of credit to
the Borrowers pursuant to the Credit Agreement and are willing to execute and
deliver this Agreement in order to induce the Lenders to extend such credit.
Accordingly, the parties hereto agree as follows:

ARTICLE I.

Definitions

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the respective meanings assigned thereto in
the Credit Agreement. All terms defined in the New York UCC (as defined herein)
and not defined in this Agreement have the meanings specified therein. The term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.

 

-5-



--------------------------------------------------------------------------------

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any person who is or who may become obligated to any
Pledgor under, with respect to or on account of an Account.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.

“Collateral” means Article 9 Collateral and Pledged Collateral.

“Control Agreement” means a securities account control agreement or a commodity
account control agreement, as applicable, enabling the Administrative Agent to
obtain “control” (within the meaning of the New York UCC) of any such accounts,
in form and substance reasonably satisfactory to the Administrative Agent.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any Pledgor under any Copyright now or hereafter owned by
any third party, and all rights of any Pledgor under any such agreement
(including any such rights that such Pledgor has the right to license).

“Copyrights” means all of the following now owned or hereafter acquired by any
Pledgor (or, as required in the context of the definition of “Copyright
License,” any third party licensor): (a) all copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise; and (b) all registrations and
applications for registration of any such Copyright in the United States or any
other country, including registrations, supplemental registrations and pending
applications for registration in the United States Copyright Office, including
those listed on Schedule IV.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Pledgor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Pledgor, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Swap Agreements
and other agreements), Intellectual Property, goodwill, registrations,
franchises, tax refund claims and any letter of credit, guarantee, claim,
security interest or other security held by or granted to any Pledgor to secure
payment by an Account Debtor of any of the Accounts.

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Pledgor, including
inventions, designs, Patents, Copyrights, Trademarks, Patent Licenses, Copyright
Licenses, Trademark Licenses, trade secrets, domain names, confidential or
proprietary technical and business information, know-how, show-how or other data
or information and all related documentation.



--------------------------------------------------------------------------------

“Loan Document Obligations” means (a) the due and punctual payment by each
Borrower of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans and B/As, when and as due, whether at maturity, by acceleration, upon
one or more dates set for prepayment or otherwise, (ii) each payment required to
be made by each Borrower under the Credit Agreement in respect of any Letter of
Credit or B/A, when and as due, including payments in respect of reimbursement
of disbursements, interest thereon and obligations to provide cash collateral,
and (iii) all other monetary obligations of each Borrower to any of the Secured
Parties under the Credit Agreement and each of the other Loan Documents,
including obligations to pay fees, expense reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all other obligations of each Borrower under or pursuant
to the Credit Agreement and each of the other Loan Documents and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to this Agreement and each of the other Loan Documents.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” means (a) the Loan Document Obligations, (b) the due and punctual
payment and performance of all obligations of each Loan Party under each Swap
Agreement that (i) is in effect on the Closing Date with a counterparty that is
a Lender or an Affiliate of a Lender as of the Closing Date or (ii) is entered
into after the Closing Date with any counterparty that is a Lender or an
Affiliate of a Lender at the time such Swap Agreement is entered into and
(c) the due and punctual payment and performance of all obligations in respect
of the Overdraft Line; provided that in no event shall the holders of the
obligations referred to in this clause (c) have the right to receive proceeds in
respect of a claim in excess of $40.0 million in the aggregate (plus (i) any
accrued and unpaid interest in respect of Indebtedness incurred by the U.S.
Borrower and the Subsidiaries under the Overdraft Line and (ii) any accrued and
unpaid fees and expenses owing by the U.S. Borrower and the Subsidiaries under
the Overdraft Line) from the enforcement of any remedies available to the
Secured Parties under all of the Loan Documents.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party (including any such rights
that such Pledgor has the right to license).

“Patents” means all of the following now owned or hereafter acquired by any
Pledgor (or, as required in the context of the definition of “Patent License,”
any third party licensor): (a) all letters patent of the United States or the
equivalent thereof in any other country, and all applications for letters patent
of the United States or the equivalent thereof in any other country, including
those listed on Schedule IV, and (b) all reissues, continuations, divisions,
continuations-in-part or extensions thereof, and the inventions disclosed or
claimed therein, including the right to make, use and/or sell the inventions
disclosed or claimed therein.



--------------------------------------------------------------------------------

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by an officer of each Pledgor.

“Permitted Liens” means, with respect to any asset, any Lien permitted to exist
on such asset by Section 6.02 of the Credit Agreement.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Pledged ULC Shares” means Pledged Stock which are shares of a ULC.

“Pledgor” shall mean Holdings, the U.S. Borrower and each Subsidiary Party.

“Requirement of Law” means, with respect to any person, the common law and all
federal, state, local and foreign laws, rules and regulations, orders,
judgments, decrees and other legal requirements or determinations of any
Governmental Authority or arbitrator, applicable to or binding upon such person
or any of its property or to which such person or any of its property is
subject.

“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) each
Issuing Bank, (d) each counterparty to any Swap Agreement with a Loan Party the
obligations under which constitute Obligations, (e) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document,
(f) the providers of the Overdraft Line, the obligations in respect of which
constitute Obligations and (g) the successors and permitted assigns of each of
the foregoing.

“Security Interest” has the meaning assigned to such term in Section 4.01.

“Subsidiary Party” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to use any Trademark now or hereafter owned by
any third party (including any such rights that such Pledgor has the right to
license).



--------------------------------------------------------------------------------

“Trademarks” means all of the following now owned or hereafter acquired by any
Pledgor (or, as required in the context of the definition of “Trademark
License,” any third party licensor): (a) all trademarks, service marks,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations thereof (if any), and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all renewals thereof, including those
listed on Schedule IV and (b) all goodwill associated therewith or symbolized
thereby.

“ULC” means an unlimited company existing under the laws of the Province of Nova
Scotia, Canada.

ARTICLE II.

[Intentionally Omitted]

ARTICLE III.

Pledge of Securities

SECTION 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Obligations, each Pledgor hereby (except in the case of
Pledged ULC Shares) assigns and (in all cases) pledges to the Administrative
Agent, its successors and permitted assigns, for the ratable benefit of the
Secured Parties, and hereby grants to the Administrative Agent, its successors
and permitted assigns, for the ratable benefit of the Secured Parties, a
security interest in all of such Pledgor’s right, title and interest in, to and
under (a) the Equity Interests directly owned by it (which such Equity Interests
constituting Pledged Stock shall be listed on Schedule III) and any other Equity
Interests obtained in the future by such Pledgor and any certificates
representing all such Equity Interests; provided that the Pledged Stock shall
not include (i) to the extent such pledge is made as security for the payment or
performance, as the case may be, of the Obligations of any Domestic Loan Party,
more than 65% of the issued and outstanding voting Equity Interests of any
Foreign Subsidiary, which pledge, except in the case of a pledge of Pledged ULC
Shares, shall be duly noted on the share register, if any, of such Foreign
Subsidiary, (ii) any Equity Interests with respect to which the Collateral and
Guarantee Requirement or the other paragraphs of Section 5.10 of the Credit
Agreement need not be satisfied by reason of Section 5.10(g) of the Credit
Agreement, (iii) any Equity Interests of a Subsidiary to the extent that, as of
the Closing Date, and for so long as, such a pledge of such Equity Interests
would violate a contractual obligation binding on or relating to such Equity
Interests, (iv) any Equity Interests of any Indenture Restricted Subsidiary
owned by the U.S. Borrower or any Indenture Restricted Subsidiary or (v) any
Equity Interests of the U.S. Borrower following a Qualified IPO (the Equity
Interests pledged pursuant to this clause (a), the “Pledged Stock”); (b)(i) the
debt securities currently issued to any Pledgor (which such debt securities
constituting Pledged Debt Securities shall be listed on Schedule III), (ii) any
debt securities in the future issued to such Pledgor and (iii) the promissory
notes and any other instruments, if any, evidencing such debt securities;
provided that the Pledged Debt Securities



--------------------------------------------------------------------------------

shall not include debt securities (A) issued by any Indenture Restricted
Subsidiary to the U.S. Borrower or any Indenture Restricted Subsidiary or
(B) issued by any Foreign Subsidiary to the U.S. Borrower or a Domestic
Subsidiary, in the case of this clause (B), for so long as the pledge of such
Indebtedness would be deemed an incurrence of Indebtedness under any of the
Existing Notes Documents or the New Second Secured Notes Documents (the debt
securities pledged pursuant to this clause (b), the “Pledged Debt Securities”);
(c) subject to Section 3.06, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other proceeds received in respect of, the securities referred to in
clauses (a) and (b) above; (d) subject to Section 3.06, all rights and
privileges of such Pledgor with respect to the securities and other property
referred to in clauses (a), (b) and (c) above; and (e) all proceeds of any of
the foregoing (the items referred to in clauses (a) through (e) above being
collectively referred to as the “Pledged Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative Agent, its successors and permitted assigns, for the
ratable benefit of the Secured Parties, forever; subject, however, to the terms,
covenants and conditions hereinafter set forth.

SECTION 3.02. Delivery of the Pledged Collateral. (a) Each Pledgor agrees
promptly to deliver or cause to be delivered to the Administrative Agent, for
the ratable benefit of the Secured Parties, any and all Pledged Securities to
the extent such Pledged Securities, in the case of promissory notes or other
instruments evidencing Indebtedness, are required to be delivered pursuant to
paragraph (b) of this Section 3.02.

(b) Each Pledgor will cause any Pledged Debt Security or other Indebtedness for
borrowed money (i) having an aggregate principal amount in excess of $15,000,000
or (ii) payable by the U.S. Borrower or any Subsidiary (other than, in the case
of this clause (ii), any such Indebtedness referred to in clause (A) or (B) of
the proviso to Section 3.01(b) and intercompany Indebtedness incurred in the
ordinary course of business in connection with the cash management operations
and intercompany sales of the U.S. Borrower and each Subsidiary) owed to such
Pledgor by any person to be evidenced by a duly executed promissory note that is
pledged and delivered to the Administrative Agent, for the ratable benefit of
the Secured Parties, pursuant to the terms hereof. To the extent any such
promissory note is a demand note, each Pledgor party thereto agrees, if
requested by the Administrative Agent, to immediately demand payment thereunder
upon an Event of Default specified under Section 7.01(b), (c), (f), (h) or
(i) of the Credit Agreement.

(c) Upon delivery to the Administrative Agent, (i) any Pledged Securities
required to be delivered pursuant to the foregoing paragraphs (a) and (b) of
this Section 3.02 shall be accompanied by stock powers or note powers, as
applicable, duly executed in blank or other instruments of transfer reasonably
satisfactory to the Administrative Agent and by such other instruments and
documents as the Administrative Agent may reasonably request and (ii) all other
property composing part of the Pledged Collateral delivered pursuant to the
terms of this Agreement shall be accompanied to the extent necessary to perfect
the security interest in or allow realization on the Pledged Collateral by
proper instruments of assignment duly executed by the applicable Pledgor and
such other instruments or documents (including issuer acknowledgments in respect
of uncertificated securities) as the Administrative



--------------------------------------------------------------------------------

Agent may reasonably request. Each delivery of Pledged Securities shall be
accompanied by a schedule describing the securities, which schedule shall be
attached hereto as Schedule III and made a part hereof; provided that failure to
attach any such schedule hereto shall not affect the validity of such pledge of
such Pledged Securities. Each schedule so delivered shall supplement any prior
schedules so delivered.

SECTION 3.03. Representations, Warranties and Covenants. The Pledgors, jointly
and severally, represent, warrant and covenant to and with the Administrative
Agent, for the ratable benefit of the Secured Parties, that:

(a) Schedule III correctly sets forth the percentage of the issued and
outstanding shares of each class of the Equity Interests of the issuer thereof
represented by such Pledged Stock and includes all Equity Interests, debt
securities and promissory notes or instruments evidencing Indebtedness required
to be (i) pledged in order to satisfy the Collateral and Guarantee Requirement
or (ii) delivered pursuant to Section 3.02(b);

(b) the Pledged Stock, to the best of each Pledgor’s knowledge, have been duly
and validly authorized and issued by the issuers thereof and are fully paid and
nonassessable, subject to the assessability of the Pledged ULC Shares under the
Companies Act (Nova Scotia);

(c) except for the security interests granted hereunder, each Pledgor (i) is
and, subject to any transfers made in compliance with the Credit Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule III as owned by such Pledgor, (ii) holds the
same free and clear of all Liens, other than Permitted Liens, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
pursuant to a transaction permitted by the Credit Agreement and other than
Permitted Liens, and (iv) subject to the rights of such Pledgor under the Loan
Documents to dispose of Pledged Collateral, will use commercially reasonable
efforts to defend its title or interest thereto or therein against any and all
Liens (other than Permitted Liens), however arising, of all persons;

(d) other than as set forth in the Credit Agreement or the schedules thereto,
and except for restrictions and limitations imposed by the Loan Documents, the
New Second Secured Note Documents or securities laws generally, the Pledged
Collateral is and will continue to be freely transferable and assignable, and
none of the Pledged Collateral is or will be subject to any option, right of
first refusal, shareholders agreement, charter, by-law, memorandum of
association or articles of association provisions or contractual restriction of
any nature, other than restrictions on transfer in the articles of association
of a ULC, that might prohibit, impair, delay or otherwise affect the pledge of
such Pledged Collateral hereunder, the sale or disposition thereof pursuant
hereto or the exercise by the Administrative Agent of rights and remedies
hereunder;

(e) each Pledgor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;



--------------------------------------------------------------------------------

(f) other than as set forth in the Credit Agreement or the schedules thereto, no
consent or approval of any Governmental Authority, any securities exchange or
any other person was or is necessary to the validity of the pledge effected
hereby (other than such as have been obtained and are in full force and effect);

(g) by virtue of the execution and delivery by the Pledgors of this Agreement
and the Foreign Pledge Agreements, when any Pledged Securities (excluding any
foreign stock not covered by a Foreign Pledge Agreement) are delivered to the
Administrative Agent, for the ratable benefit of the Secured Parties, in
accordance with this Agreement, the Administrative Agent will obtain, for the
ratable benefit of the Secured Parties, a legal, valid and perfected lien upon
and security interest in such Pledged Securities, subject only to Permitted
Liens or Liens arising by operation of law, as security for the payment and
performance of the Obligations; and

(h) the pledge effected hereby is effective to vest in the Administrative Agent,
for the ratable benefit of the Secured Parties, the rights of the Administrative
Agent in the Pledged Collateral as set forth herein.

SECTION 3.04. Certification of Limited Liability Company and Limited Partnership
Interests. (a) Each interest in any limited liability company or limited
partnership Controlled by any Pledgor, pledged hereunder and represented by a
certificate, shall be a “security” within the meaning of Article 8 of the New
York UCC and shall be governed by Article 8 of the New York UCC, and each such
interest shall at all times hereafter be represented by a certificate.

(b) Each interest in any limited liability company or limited partnership
Controlled by a Pledgor, pledged hereunder and not represented by a certificate
shall not be a “security” within the meaning of Article 8 of the New York UCC
and shall not be governed by Article 8 of the New York UCC, and the Pledgors
shall at no time elect to treat any such interest as a “security” within the
meaning of Article 8 of the New York UCC or issue any certificate representing
such interest, unless the applicable Pledgor provides prior written notification
to the Administrative Agent of such election and immediately delivers any such
certificate to the Administrative Agent pursuant to the terms hereof.

SECTION 3.05. Registration in Nominee Name; Denominations. The Administrative
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in the name of the
applicable Pledgor, endorsed or assigned in blank or, except in the case of the
Pledged ULC Shares, in favor of the Administrative Agent or, except in the case
of Pledged ULC Shares, if an Event of Default shall have occurred and be
continuing, in its own name as pledgee or the name of its nominee (as pledgee or
as sub-agent). Upon the occurrence of an Event of Default, each Pledgor will
promptly give to the Administrative Agent copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of such Pledgor. If an Event of Default shall have occurred and be
continuing, the Administrative Agent shall have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement. Each
Pledgor shall use its commercially reasonable efforts to cause any Subsidiary
that is not a party to this Agreement to comply with a request by the
Administrative Agent, pursuant to this Section 3.05, to exchange certificates
representing Pledged Securities of such Subsidiary for certificates of smaller
or larger denominations.



--------------------------------------------------------------------------------

SECTION 3.06. Voting Rights; Dividends and Interest, etc. (a) Unless and until
an Event of Default shall have occurred and be continuing and the Administrative
Agent shall have given notice to the relevant Pledgors of the Administrative
Agent’s intention to exercise its rights hereunder:

(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights and remedies of any of the Administrative Agent or the other
Secured Parties under this Agreement, the Credit Agreement or any other Loan
Document or the ability of the Secured Parties to exercise the same.

(ii) The Administrative Agent shall promptly execute and deliver to each
Pledgor, or cause to be executed and delivered to such Pledgor, all such
proxies, powers of attorney and other instruments as such Pledgor may reasonably
request for the purpose of enabling such Pledgor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to
subparagraph (i) above.

(iii) Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Securities, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Pledgor, shall not be commingled by such Pledgor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Administrative Agent,
for the ratable benefit of the Secured Parties, and shall be forthwith delivered
to the Administrative Agent, for the ratable benefit of the Secured Parties, in
the same form as so received (endorsed in a manner reasonably satisfactory to
the Administrative Agent).

(b) Except in the case of Pledged ULC Shares (in which case the Pledgors shall
maintain all membership rights described herein until they cease to be
registered as members of the applicable ULC), upon the occurrence and during the
continuance of an Event of Default and after notice by the Administrative Agent
to the relevant Pledgors of the Administrative Agent’s intention to



--------------------------------------------------------------------------------

exercise its rights hereunder, all rights of any Pledgor to dividends, interest,
principal or other distributions that such Pledgor is authorized to receive
pursuant to paragraph (a)(iii) of this Section 3.06 shall cease, and all such
rights shall thereupon become vested, for the ratable benefit of the Secured
Parties, in the Administrative Agent, which shall have the sole and exclusive
right and authority to receive and retain such dividends, interest, principal or
other distributions. All dividends, interest, principal or other distributions
received by any Pledgor contrary to the provisions of this Section 3.06 shall
not be commingled by such Pledgor with any of its other funds or property but
shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Administrative Agent, for the ratable benefit of the Secured
Parties, and shall be forthwith delivered to the Administrative Agent, for the
ratable benefit of the Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Administrative Agent). Any
and all money and other property paid over to or received by the Administrative
Agent pursuant to the provisions of this paragraph (b) shall be retained by the
Administrative Agent in an account to be established by the Administrative Agent
upon receipt of such money or other property and shall be applied in accordance
with the provisions of Section 5.02. After all Events of Default have been cured
or waived and the U.S. Borrower has delivered to the Administrative Agent a
certificate to that effect, the Administrative Agent shall promptly repay to
each Pledgor (without interest) all dividends, interest, principal or other
distributions that such Pledgor would otherwise be permitted to retain pursuant
to the terms of paragraph (a)(iii) of this Section 3.06 and that remain in such
account.

(c) Except in the case of Pledged ULC Shares (in which case the Pledgors shall
maintain all membership rights described herein until they cease to be
registered as members of the applicable ULC), upon the occurrence and during the
continuance of an Event of Default and after notice by the Administrative Agent
to the relevant Pledgors of the Administrative Agent’s intention to exercise its
rights hereunder, all rights of any Pledgor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to
paragraph (a)(i) of this Section 3.06, and the obligations of the Administrative
Agent under paragraph (a)(ii) of this Section 3.06, shall cease, and all such
rights shall thereupon become vested in the Administrative Agent, for the
ratable benefit of the Secured Parties, which shall have the sole and exclusive
right and authority to exercise such voting and consensual rights and powers;
provided that, unless otherwise directed by the Required Lenders, the
Administrative Agent shall have the right from time to time following and during
the continuance of an Event of Default to permit the Pledgors to exercise such
rights.

(d) Any notice given by the Administrative Agent to the Pledgors suspending
their rights under paragraph (a) of this Section 3.06 (i) may be given by
telephone if promptly confirmed in writing, (ii) may be given to one or more of
the Pledgors at the same or different times and (iii) may suspend the rights of
the Pledgors under paragraph (a)(i) or paragraph (a)(iii) in part without
suspending all such rights (as specified by the Administrative Agent in its sole
and absolute discretion) and without waiving or otherwise affecting the
Administrative Agent’s rights to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.



--------------------------------------------------------------------------------

ARTICLE IV.

Security Interests in Personal Property

SECTION 4.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Obligations, each Pledgor hereby assigns and
pledges to the Administrative Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Administrative Agent,
its successors and assigns, for the ratable benefit of the Secured Parties, a
security interest (the “Security Interest”) in all right, title and interest in
or to any and all of the following assets and properties now owned or at any
time hereafter acquired by such Pledgor or in which such Pledgor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash and Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Instruments;

(viii) all Intellectual Property;

(ix) all Inventory;

(x) all Investment Property;

(xi) all Letter of Credit Rights;

(xii) all Commercial Tort Claims as described on Schedule II hereto;

(xiii) all books and records pertaining to the Article 9 Collateral; and

(xiv) to the extent not otherwise included, all proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any person with respect to any of the foregoing.

Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in (and the Article 9 Collateral
shall not include) (a) any vehicle covered by a certificate of title or
ownership, (b) any assets with respect to which the Collateral and Guarantee
Requirement or the other paragraphs of Section 5.10 of the Credit Agreement need
not be satisfied by reason of Section 5.10(g) of the Credit Agreement, (c) any
Letter of Credit Rights to the extent any Pledgor is required by applicable law
to apply the proceeds of a drawing of such Letter of Credit for a specified
purpose, (d) any Equity Interests or debt securities excluded from the pledge
made pursuant to Section 3.01 hereof (e) any Pledgor’s right, title or interest
in any license, contract or agreement to which such Pledgor is a party or any of
its right, title or interest thereunder to the extent, but only to the



--------------------------------------------------------------------------------

extent, that such a grant would, under the terms of such license, contract or
agreement, result in a breach of the terms of, or constitute a default under,
any license, contract or agreement to which such Pledgor is a party (other than
to the extent that any such term would be rendered ineffective pursuant to
Section 9-406, 9-408 or 9-409 of the New York UCC or any other applicable law
(including Title 11 of the United States Code) or principles of equity);
provided, that immediately upon the ineffectiveness, lapse or termination of any
such provision, the Collateral shall include, and such Pledgor shall be deemed
to have granted a security interest in, all such rights and interests as if such
provision had never been in effect or (f) any Equipment or other asset owned by
any Pledgor that is subject to a purchase money lien or a Capitalized Lease
Obligation, in each case, as permitted under the Credit Agreement, if the
contract or other agreement in which such Lien is granted (or the documentation
providing for such Capitalized Lease Obligation) prohibits or requires the
consent of any person other than the Pledgors as a condition to the creation of
any other security interest on such Equipment and, in each case, such
prohibition or requirement is permitted under the Credit Agreement.

(b) Each Pledgor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Article 9
Collateral or any part thereof and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (i) whether such Pledgor is an organization, the type of organization
and any organizational identification number issued to such Pledgor, (ii) in the
case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Article 9 Collateral relates and
(iii) a description of collateral that describes such property in any other
manner as the Administrative Agent may reasonably determine is necessary or
advisable to ensure the perfection of the security interest in the Article 9
Collateral granted under this Agreement, including describing such property as
“all assets” or “all property”. Each Pledgor agrees to provide such information
to the Administrative Agent promptly upon request.

The Administrative Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office or any similar office in any other country) such documents as may be
necessary or advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting the Security Interest granted by each Pledgor, without
the signature of any Pledgor, and naming any Pledgor or the Pledgors as debtors
and the Administrative Agent as secured party.

(c) The Security Interest is granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Pledgor with respect to or arising
out of the Article 9 Collateral.

SECTION 4.02. Representations and Warranties. The Pledgors jointly and severally
represent and warrant to the Administrative Agent and the Secured Parties that:

(a) Each Pledgor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Administrative Agent
the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this



--------------------------------------------------------------------------------

Agreement, without the consent or approval of any other person other than any
consent or approval that has been obtained and is in full force and effect or
has otherwise been disclosed herein or in the Credit Agreement and the Schedules
thereto.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Pledgor, is correct and complete, in all material respects, as of the Closing
Date. Uniform Commercial Code financing statements (including fixture filings,
as applicable) or other appropriate filings, recordings or registrations
containing a description of the Article 9 Collateral have been prepared by the
Administrative Agent based upon the information provided to the Administrative
Agent in the Perfection Certificate for filing in each governmental, municipal
or other office specified in Schedule 7 to the Perfection Certificate (or
specified by notice from the U.S. Borrower to the Administrative Agent after the
Closing Date in the case of filings, recordings or registrations required by
Section 5.10 of the Credit Agreement), and constitute all the filings,
recordings and registrations (other than filings required to be made in the
United States Patent and Trademark Office and the United States Copyright Office
in order to perfect the Security Interest in Article 9 Collateral consisting of
United States Patents, United States registered Trademarks and United States
registered Copyrights) that are necessary to publish notice of and protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Administrative Agent (for the ratable benefit of the Secured
Parties) in respect of all Article 9 Collateral in which the Security Interest
may be perfected by filing, recording or registration in the United States (or
any political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements or
amendments. Each Pledgor represents and warrants that a fully executed agreement
in the form hereof (or a short form hereof which form shall be reasonably
acceptable to the Administrative Agent) containing a description of all
Article 9 Collateral consisting of Intellectual Property with respect to Patents
(and Patents for which registration applications are pending), registered
Trademarks (and Trademarks for which registration applications are pending) and
registered Copyrights (and Copyrights for which registration applications are
pending) has been delivered to the Administrative Agent for recording with, in
the case of United States Patents, Trademarks, Copyrights and applications, the
United States Patent and Trademark Office and the United States Copyright Office
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, or, in the case of non-United States
Patents, Trademarks, Copyrights and applications, the appropriate non-U.S.
office, and otherwise as may be reasonably requested by the Administrative
Agent, to protect the validity of and to establish a legal, valid and perfected
security interest in favor of the Administrative Agent, for the ratable benefit
of the Secured Parties, in respect of all Article 9 Collateral consisting of
such Intellectual Property in which a security interest may be perfected by
recording with the United States Patent and Trademark Office and the United
States Copyright Office, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary (other than
such actions as are necessary to perfect the Security Interest with respect to
any Article 9 Collateral consisting of Patents, Trademarks and Copyrights (or
registration or application for registration thereof) acquired or developed
after the date hereof).



--------------------------------------------------------------------------------

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) subject
to Section 4.02(b), a security interest that shall be perfected in all Article 9
Collateral in which a security interest may be perfected upon the receipt and
recording of this Agreement (or a short form hereof) with the United States
Patent and Trademark Office and the United States Copyright Office, as
applicable. The Security Interest is and shall be prior to any other Lien on any
of the Article 9 Collateral other than Permitted Liens (excluding
Second-Priority Liens) or Liens arising by operation of law.

(d) The Article 9 Collateral is owned by the Pledgors free and clear of any
Lien, other than Permitted Liens or Liens arising by operation of law. None of
the Pledgors has filed or consented to the filing of (i) any financing statement
or analogous document under the Uniform Commercial Code or any other applicable
laws covering any Article 9 Collateral, (ii) any assignment in which any Pledgor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with the United States Patent and Trademark
Office or the United States Copyright Office or (iii) any assignment in which
any Pledgor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Permitted Liens.

(e) None of the Pledgors holds any Commercial Tort Claim individually in excess
of $5,000,000 as of the Closing Date except as indicated on the Perfection
Certificate.

(f) Except as set forth in the Perfection Certificate, as of the Closing Date,
all Accounts owned by the Pledgors have been originated by the Pledgors and all
Inventory owned by the Pledgors has been acquired by the Pledgors in the
ordinary course of business.

SECTION 4.03. Covenants. (a) Each Pledgor agrees promptly to notify the
Administrative Agent in writing of any change (i) in its corporate name, (ii) in
its identity or type of organization or corporate structure, (iii) in its
Federal Taxpayer Identification Number or organizational identification number
or (iv) in its jurisdiction of organization. Each Pledgor agrees promptly to
provide the Administrative Agent with certified organizational documents
reflecting any of the changes described in the immediately preceding sentence.
Each Pledgor agrees not to effect or permit any change referred to in the first
sentence of this paragraph (a) unless all filings have been made under the
Uniform Commercial Code or otherwise that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected first priority security interest in all the Article 9
Collateral, for the ratable benefit of the Secured Parties. Each Pledgor agrees
promptly to notify the Administrative Agent if any material portion of the
Article 9 Collateral owned or held by such Pledgor is damaged or destroyed.



--------------------------------------------------------------------------------

(b) Subject to the rights of such Pledgor under the Loan Documents to dispose of
Collateral, each Pledgor shall, at its own expense, use commercially reasonable
efforts to defend title to the Article 9 Collateral against all persons and to
defend the Security Interest of the Administrative Agent, for the ratable
benefit of the Secured Parties, in the Article 9 Collateral and the priority
thereof against any Lien that is not a Permitted Lien and to defend the priority
thereof against any Second-Priority Lien.

(c) Each Pledgor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Administrative Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any fees
and taxes required in connection with the execution and delivery of this
Agreement and the granting of the Security Interest and the filing of any
financing statements (including fixture filings) or other documents in
connection herewith or therewith. If any amount payable under or in connection
with any of the Article 9 Collateral that is in excess of $15,000,000 shall be
or become evidenced by any promissory note or other instrument, such note or
instrument shall be promptly pledged and delivered to the Administrative Agent,
for the ratable benefit of the Secured Parties, duly endorsed in a manner
reasonably satisfactory to the Administrative Agent.

Without limiting the generality of the foregoing, each Pledgor hereby authorizes
the Administrative Agent, with prompt notice thereof to the Pledgors, to
supplement this Agreement by supplementing Schedule IV or adding additional
schedules hereto to specifically identify any asset or item that may constitute
Copyrights, Licenses, Patents or Trademarks; provided that any Pledgor shall
have the right, exercisable within 90 days after it has been notified by the
Administrative Agent of the specific identification of such Collateral, to
advise the Collateral Agent in writing of any inaccuracy of the representations
and warranties made by such Pledgor hereunder with respect to such Collateral.
Each Pledgor agrees that it will use its commercially reasonable efforts to take
such action as shall be necessary in order that all representations and
warranties hereunder shall be true and correct with respect to such Collateral
within 90 days after the date it has been notified by the Administrative Agent
of the specific identification of such Collateral.

(d) After the occurrence of an Event of Default and during the continuance
thereof, the Administrative Agent shall have the right to verify under
reasonable procedures the validity, amount, quality, quantity, value, condition
and status of, or any other matter relating to, the Article 9 Collateral,
including, in the case of Accounts or Article 9 Collateral in the possession of
any third person, by contacting Account Debtors or the third person possessing
such Article 9 Collateral for the purpose of making such a verification. The
Administrative Agent shall have the right to share any information it gains from
such inspection or verification with any Secured Party.

(e) At its option, the Administrative Agent may discharge any past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and that is not a
Permitted Lien, and may pay for the maintenance and preservation of the
Article 9 Collateral to the extent any Pledgor fails to do so as required by the
Credit Agreement or this Agreement, and each Pledgor jointly and severally
agrees to reimburse the Administrative Agent on demand for



--------------------------------------------------------------------------------

any reasonable payment made or any reasonable expense incurred by the
Administrative Agent pursuant to the foregoing authorization; provided, however,
that nothing in this Section 4.03(e) shall be interpreted as excusing any
Pledgor from the performance of, or imposing any obligation on the
Administrative Agent or any Secured Party to cure or perform, any covenants or
other promises of any Pledgor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Loan Documents.

(f) Each Pledgor (rather than the Administrative Agent or any Secured Party)
shall remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral and each Pledgor jointly and
severally agrees to indemnify and hold harmless the Administrative Agent and the
Secured Parties from and against any and all liability for such performance.

(g) None of the Pledgors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as expressly permitted by the Credit
Agreement. None of the Pledgors shall make or permit to be made any transfer of
the Article 9 Collateral and each Pledgor shall remain at all times in
possession of the Article 9 Collateral owned by it, except as permitted by the
Credit Agreement. Notwithstanding the foregoing, if the Administrative Agent
shall have notified the Pledgors that an Event of Default under clause (b), (c),
(h) or (i) of Section 7.01 of the Credit Agreement shall have occurred and be
continuing, and during the continuance thereof, the Pledgors shall not sell,
convey, lease, assign, transfer or otherwise dispose of any Article 9 Collateral
(which notice may be given by telephone if promptly confirmed in writing).

(h) None of the Pledgors will, without the Administrative Agent’s prior written
consent (which consent shall not be unreasonably withheld), grant any extension
of the time of payment of any Accounts included in the Article 9 Collateral,
compromise, compound or settle the same for less than the full amount thereof,
release, wholly or partly, any person liable for the payment thereof or allow
any credit or discount whatsoever thereon, other than extensions, credits,
discounts, compromises or settlements granted or made in the ordinary course of
business and consistent with prudent business practices.

(i) Each Pledgor irrevocably makes, constitutes and appoints the Administrative
Agent (and all officers, employees or agents designated by the Administrative
Agent) as such Pledgor’s true and lawful agent (and attorney-in-fact) for the
purpose, during the continuance of an Event of Default, of making, settling and
adjusting claims in respect of Article 9 Collateral under policies of insurance,
endorsing the name of such Pledgor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Pledgor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required by the Loan Documents or to pay any premium in whole or part
relating thereto, the Administrative Agent may, without waiving or releasing any
obligation or liability of the Pledgors hereunder or any Event of Default, in
its sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Administrative
Agent reasonably deems advisable. All sums disbursed by the



--------------------------------------------------------------------------------

Administrative Agent in connection with this Section 4.03(i), including
reasonable attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, upon demand, by the Pledgors to the Administrative
Agent and shall be additional Obligations secured hereby.

SECTION 4.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, for the ratable benefit of the Secured Parties, the Administrative
Agent’s security interest in the Article 9 Collateral, each Pledgor agrees, in
each case at such Pledgor’s own expense, to take the following actions with
respect to the following Article 9 Collateral:

(a) Instruments and Tangible Chattel Paper. If any Pledgor shall at any time own
or acquire any Instruments or Tangible Chattel Paper evidencing an amount in
excess of $10,000,000, such Pledgor shall forthwith endorse, assign and deliver
the same to the Administrative Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as the Administrative Agent may
from time to time reasonably request.

(b) Investment Property. Except to the extent otherwise provided in Article III,
if any Pledgor shall at any time hold or acquire any Certificated Security, such
Pledgor shall forthwith endorse, assign and deliver the same to the
Administrative Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Administrative Agent may from time to time
reasonably specify. If any security of a domestic issuer now or hereafter
acquired by any Pledgor is uncertificated and is issued to such Pledgor or its
nominee directly by the issuer thereof, upon the Administrative Agent’s
reasonable request or upon and during the continuance of an Event of Default,
such Pledgor shall promptly notify the Administrative Agent of such
uncertificated securities and pursuant to an agreement in form and substance
reasonably satisfactory to the Administrative Agent, either (i) cause the issuer
to agree to comply with instructions from the Administrative Agent as to such
security, without further consent of any Pledgor or such nominee, or (ii) cause
the issuer to register the Administrative Agent as the registered owner of such
security. If any security or other Investment Property, whether certificated or
uncertificated, representing an Equity Interest in a third party and having a
fair market value in excess of $10,000,000 now or hereafter acquired by any
Pledgor is held by such Pledgor or its nominee through a securities intermediary
or commodity intermediary, such Pledgor shall promptly notify the Administrative
Agent thereof and, at the Administrative Agent’s request and option, pursuant to
a Control Agreement in form and substance reasonably satisfactory to the
Administrative Agent, either (A) cause such securities intermediary or commodity
intermediary, as applicable, to agree, in the case of a securities intermediary,
to comply with entitlement orders or other instructions from the Administrative
Agent to such securities intermediary as to such securities or other Investment
Property or, in the case of a commodity intermediary, to apply any value
distributed on account of any commodity contract as directed by the
Administrative Agent to such commodity intermediary, in each case without
further consent of any Pledgor or such nominee, or (B) in the case of Financial
Assets or other Investment Property held through a securities intermediary,
arrange for the Administrative Agent to become the entitlement holder with
respect to such Financial Assets or Investment Property, for the ratable benefit
of the Secured Parties, with such Pledgor being permitted, only with the consent
of the Administrative Agent, to exercise rights to withdraw or otherwise deal
with such Financial Assets or Investment Property. The Administrative Agent
agrees with each of the Pledgors that the Administrative Agent shall not give
any such



--------------------------------------------------------------------------------

entitlement orders or instructions or directions to any such issuer, securities
intermediary or commodity intermediary, and shall not withhold its consent to
the exercise of any withdrawal or dealing rights by any Pledgor, unless an Event
of Default has occurred and is continuing or, after giving effect to any such
withdrawal or dealing rights, would occur. The provisions of this paragraph (b)
shall not apply to any Financial Assets credited to a securities account for
which the Administrative Agent is the securities intermediary.

(c) Commercial Tort Claims. If any Pledgor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $5,000,000,
such Pledgor shall promptly notify the Administrative Agent thereof in a writing
signed by such Pledgor, including a summary description of such claim, and grant
to the Administrative Agent in writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to the Administrative Agent.

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
Except as permitted by the Credit Agreement:

(a) Each Pledgor agrees that it will not knowingly do any act or omit to do any
act (and will exercise commercially reasonable efforts to prevent its licensees
from doing any act or omitting to do any act) whereby any Patent material to the
normal conduct of such Pledgor’s business may become prematurely invalidated or
dedicated to the public, and agrees that it shall take commercially reasonable
steps with respect to any material products covered by any such Patent as
necessary and sufficient to establish and preserve its rights under applicable
patent laws.

(b) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each Trademark material to the normal
conduct of such Pledgor’s business, (i) maintain such Trademark in full force
free from any adjudication of abandonment or invalidity for non-use,
(ii) maintain the quality of products and services offered under such Trademark,
(iii) display such Trademark with notice of federal or foreign registration or
claim of trademark or service mark as required under applicable law and (iv) not
knowingly use or knowingly permit its licensees’ use of such Trademark in
violation of any third-party rights.

(c) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each work covered by a material
Copyright necessary to the normal conduct of such Pledgor’s business that it
publishes, displays and distributes, use copyright notice as required under
applicable copyright laws.

(d) Each Pledgor shall notify the Administrative Agent promptly if it knows that
any Patent, Trademark or Copyright material to the normal conduct of such
Pledgor’s business may imminently become abandoned, lost or dedicated to the
public, or of any materially adverse determination or development, excluding
office actions and similar determinations or developments, in the United States
Patent and Trademark Office, United States Copyright Office, any court or any
similar office of any country, regarding such Pledgor’s ownership of any such
material Patent, Trademark or Copyright or its right to register or to maintain
the same.



--------------------------------------------------------------------------------

(e) Each Pledgor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Administrative Agent on a quarterly basis of each
application by itself, or through any agent, employee, licensee or designee, for
any Patent with the United States Patent and Trademark Office and each
registration of any Trademark or Copyright with the United States Patent and
Trademark Office, the United States Copyright Office or any comparable office or
agency in any other country filed during the preceding three-month period, and
(ii) upon the reasonable request of the Administrative Agent, execute and
deliver any and all agreements, instruments, documents and papers as the
Administrative Agent may reasonably request to evidence the Administrative
Agent’s security interest in such Patent, Trademark or Copyright.

(f) Each Pledgor shall exercise its reasonable business judgment consistent with
the practice in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any comparable office or agency in
any other country with respect to maintaining and pursuing each material
application relating to any Patent, Trademark and/or Copyright (and obtaining
the relevant grant or registration) material to the normal conduct of such
Pledgor’s business and to maintain (i) each issued Patent and (ii) the
registrations of each Trademark and each Copyright that is material to the
normal conduct of such Pledgor’s business, including, when applicable and
necessary in such Pledgor’s reasonable business judgment, timely filings of
applications for renewal, affidavits of use, affidavits of incontestability and
payment of maintenance fees, and, if any Pledgor believes necessary in its
reasonable business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.

(g) In the event that any Pledgor knows or has reason to know that any Article 9
Collateral consisting of a Patent, Trademark or Copyright material to the normal
conduct of its business has been or is about to be materially infringed,
misappropriated or diluted by a third party, such Pledgor shall promptly notify
the Administrative Agent and shall, if such Pledgor deems it necessary in its
reasonable business judgment, promptly sue and recover any and all damages, and
take such other actions as are reasonably appropriate under the circumstances.

(h) Upon and during the continuance of an Event of Default, each Pledgor shall
use commercially reasonable efforts to obtain all requisite consents or
approvals from the licensor under each Copyright License, Patent License or
Trademark License to effect the assignment of all such Pledgor’s right, title
and interest thereunder to (in the Administrative Agent’s sole discretion) the
designee of the Administrative Agent or the Administrative Agent.

ARTICLE V.

Remedies

SECTION 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Pledgor agrees to deliver each item of
Collateral to the Administrative Agent on demand, and it is agreed that the
Administrative Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Pledgors to the Administrative Agent or
to license or sublicense, whether general, special or otherwise, and whether on
an exclusive or a nonexclusive basis, any such Article 9



--------------------------------------------------------------------------------

Collateral throughout the world on such terms and conditions and in such manner
as the Administrative Agent shall determine (other than in violation of any
then-existing licensing arrangements to the extent that waivers thereunder
cannot be obtained) and (b) with or without legal process and with or without
prior notice or demand for performance, to take possession of the Article 9
Collateral and without liability for trespass to the applicable Pledgor to enter
any premises where the Article 9 Collateral may be located for the purpose of
taking possession of or removing the Article 9 Collateral and, generally, to
exercise any and all rights afforded to a secured party under the applicable
Uniform Commercial Code or other applicable law. Without limiting the generality
of the foregoing, each Pledgor agrees that the Administrative Agent shall have
the right, subject to the requirements of applicable law, to sell or otherwise
dispose of all or any part of the Collateral at a public or private sale or at
any broker’s board or on any securities exchange, for cash, upon credit or for
future delivery as the Administrative Agent shall deem appropriate. The
Administrative Agent shall be authorized in connection with any sale of a
security (if it deems it advisable to do so) pursuant to the foregoing to
restrict the prospective bidders or purchasers to persons who represent and
agree that they are purchasing such security for their own account, for
investment, and not with a view to the distribution or sale thereof. Upon
consummation of any such sale of Collateral pursuant to this Section 5.01 the
Administrative Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each such purchaser at
any such sale shall hold the property sold absolutely, free from any claim or
right on the part of any Pledgor, and each Pledgor hereby waives and releases
(to the extent permitted by law) all rights of redemption, stay, valuation and
appraisal that such Pledgor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.

The Administrative Agent shall give the applicable Pledgors 10 Business Days’
written notice (which each Pledgor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Administrative Agent may fix and state in the notice (if any) of such
sale. At any such sale, the Collateral, or the portion thereof, to be sold may
be sold in one lot as an entirety or in separate parcels, as the Administrative
Agent may (in its sole and absolute discretion) determine. The Administrative
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Administrative Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In the case of any sale of all or any part
of the Collateral made on credit or for future delivery, the Collateral so sold
may be retained by the Administrative Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Administrative Agent shall not incur
any liability in the event that any such purchaser or purchasers shall fail to
take up and pay for the Collateral so sold and, in the case of any such failure,
such Collateral may be sold again upon notice given in accordance with
provisions above. At any public (or, to the extent



--------------------------------------------------------------------------------

permitted by law, private) sale made pursuant to this Section 5.01, any Secured
Party may bid for or purchase for cash, free (to the extent permitted by law)
from any right of redemption, stay, valuation or appraisal on the part of any
Pledgor (all such rights being also hereby waived and released to the extent
permitted by law), the Collateral or any part thereof offered for sale and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property in accordance with Section 5.02 hereof without further
accountability to any Pledgor therefor. For purposes hereof, a written agreement
to purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Administrative Agent shall be free to carry out such sale pursuant
to such agreement and no Pledgor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Obligations paid in full. As
an alternative to exercising the power of sale herein conferred upon it, the
Administrative Agent may proceed by a suit or suits at law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 5.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the New
York UCC or its equivalent in other jurisdictions.

SECTION 5.02. Application of Proceeds. The Administrative Agent shall promptly
apply the proceeds, moneys or balances of any collection or sale of Collateral,
as well as any Collateral consisting of cash, as follows:

FIRST, to the payment of all reasonable costs and expenses incurred by the
Administrative Agent in connection with such collection or sale or otherwise in
connection with this Agreement, any other Loan Document or any of the
Obligations, including all court costs and the reasonable fees and expenses of
its agents and legal counsel, the repayment of all advances made by the
Administrative Agent hereunder or under any other Loan Document on behalf of any
Pledgor and any other reasonable costs or expenses incurred in connection with
the exercise of any right or remedy hereunder or under any other Loan Document;

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the respective
amounts of the Obligations owed to them on the date of any such distribution);
and

THIRD, to the Pledgors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Administrative Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Administrative Agent or such officer or be answerable in any way for the
misapplication thereof.



--------------------------------------------------------------------------------

SECTION 5.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Administrative Agent to exercise rights and remedies under this
Agreement at such time as the Administrative Agent shall be lawfully entitled to
exercise such rights and remedies, each Pledgor hereby grants to (in the
Administrative Agent’s sole discretion) a designee of the Administrative Agent
or the Administrative Agent, for the ratable benefit of the Secured Parties, an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to any Pledgor) to use, license or sublicense any of the
Article 9 Collateral consisting of Intellectual Property now owned or hereafter
acquired by such Pledgor, wherever the same may be located, and including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof, the right to prosecute and maintain all
Intellectual Property and the right to sue for past infringement of the
Intellectual Property. The use of such license by the Administrative Agent may
be exercised, at the option of the Administrative Agent, upon the occurrence and
during the continuation of an Event of Default; provided that any license,
sublicense or other transaction entered into by the Administrative Agent in
accordance herewith shall be binding upon the Pledgors notwithstanding any
subsequent cure of an Event of Default.

SECTION 5.04. Securities Act, etc. In view of the position of the Pledgors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Administrative Agent if the Administrative
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same. Similarly, there
may be other legal restrictions or limitations affecting the Administrative
Agent in any attempt to dispose of all or part of the Pledged Collateral under
applicable Blue Sky or other state securities laws or similar laws analogous in
purpose or effect. Each Pledgor acknowledges and agrees that in light of such
restrictions and limitations, the Administrative Agent, in its sole and absolute
discretion, (a) may proceed to make such a sale whether or not a registration
statement for the purpose of registering such Pledged Collateral or part thereof
shall have been filed under the Federal Securities Laws or, to the extent
applicable, Blue Sky or other state securities laws and (b) may approach and
negotiate with a single potential purchaser to effect such sale. Each Pledgor
acknowledges and agrees that any such sale might result in prices and other
terms less favorable to the seller than if such sale were a public sale without
such restrictions. In the event of any such sale, the Administrative Agent shall
incur no responsibility or liability for selling all or any part of the Pledged
Collateral at a price that the Administrative Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this
Section 5.04 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Administrative Agent sells.



--------------------------------------------------------------------------------

SECTION 5.05. Registration, etc. Each Pledgor agrees that, upon the occurrence
and during the continuance of an Event of Default, if for any reason the
Administrative Agent desires to sell any of the Pledged Collateral at a public
sale, it will, at any time and from time to time, upon the written request of
the Administrative Agent, use its commercially reasonable efforts to take or to
cause the issuer of such Pledged Collateral to take such action and prepare,
distribute and/or file such documents, as are required or advisable in the
reasonable opinion of counsel for the Administrative Agent to permit the public
sale of such Pledged Collateral. Each Pledgor further agrees to indemnify,
defend and hold harmless the Administrative Agent, each other Secured Party, any
underwriter and their respective officers, directors, affiliates and controlling
persons from and against all loss, liability, expenses, costs of counsel
(including reasonable fees and expenses to the Administrative Agent of legal
counsel), and claims (including the costs of investigation) that they may incur
insofar as such loss, liability, expense or claim arises out of or is based upon
any alleged untrue statement of a material fact contained in any prospectus (or
any amendment or supplement thereto) or in any notification or offering
circular, or arises out of or is based upon any alleged omission to state a
material fact required to be stated therein or necessary to make the statements
in any thereof not misleading, except insofar as the same may have been caused
by any untrue statement or omission based upon information furnished in writing
to such Pledgor or the issuer of such Pledged Collateral by the Administrative
Agent or any other Secured Party expressly for use therein. Each Pledgor further
agrees, upon such written request referred to above, to use its commercially
reasonable efforts to qualify, file or register, or cause the issuer of such
Pledged Collateral to qualify, file or register, any of the Pledged Collateral
under the Blue Sky or other securities laws of such states as may be reasonably
requested by the Administrative Agent and keep effective, or cause to be kept
effective, all such qualifications, filings or registrations. Each Pledgor will
bear all costs and expenses of carrying out its obligations under this
Section 5.05. Each Pledgor acknowledges that there is no adequate remedy at law
for failure by it to comply with the provisions of this Section 5.05 only and
that such failure would not be adequately compensable in damages and, therefore,
agrees that its agreements contained in this Section 5.05 may be specifically
enforced.

ARTICLE VI.

[Intentionally Omitted]

ARTICLE VII.

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Party shall be given to it in care of the U.S. Borrower, with
such notice to be given as provided in Section 9.01 of the Credit Agreement.



--------------------------------------------------------------------------------

SECTION 7.02. Security Interest Absolute. All rights of the Administrative Agent
hereunder, the Security Interest, the security interest in the Pledged
Collateral and all obligations of each Pledgor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Obligations or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Pledgor in respect of the Obligations or this Agreement (other than a defense of
payment or performance).

SECTION 7.03. Limitation By Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.

SECTION 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Administrative Agent
and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such party and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such party, the Administrative Agent and the other
Secured Parties and their respective permitted successors and assigns, except
that no party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each party and may be amended, modified,
supplemented, waived or released with respect to any party without the approval
of any other party and without affecting the obligations of any other party
hereunder.

SECTION 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Pledgor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns. The Administrative Agent hereunder
shall at all times be the same person that is the Administrative Agent under the
Credit Agreement. Written notice of resignation by the Administrative Agent
pursuant to the Credit Agreement shall also constitute notice of resignation as
the Administrative Agent under this Agreement. Upon the acceptance of any
appointment as the Administrative Agent under the Credit Agreement by a
successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent pursuant hereto.



--------------------------------------------------------------------------------

SECTION 7.06. Administrative Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.05 of
the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Pledgor jointly and severally agrees to indemnify the
Administrative Agent and the other Indemnitees (as defined in Section 9.05 of
the Credit Agreement) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of,
(i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto and thereto of their respective obligations thereunder or the
consummation of the Transactions and other transactions contemplated hereby,
(ii) the use of proceeds of the Loans or the B/As or the use of any Letter of
Credit or (iii) any claim, litigation, investigation or proceeding relating to
any of the foregoing, or to the Collateral, whether or not any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent or any other Secured Party. All amounts due
under this Section 7.06 shall be payable on written demand therefor.

SECTION 7.07. Administrative Agent Appointed Attorney-in-Fact. Each Pledgor
hereby appoints the Administrative Agent the attorney-in-fact of such Pledgor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary or advisable to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, the Administrative Agent shall have the right, upon the occurrence
and during the continuance of an Event of Default, with full power of
substitution either in the Administrative Agent’s name or in the name of such
Pledgor, (a) to receive, endorse, assign or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof, (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to ask for, demand, sue for, collect, receive and give
acquittance for any and all moneys due or to become due under and by virtue of
any Collateral; (d) to sign the name of any Pledgor on any invoice or bill of
lading relating to any of the Collateral; (e) to send verifications of Accounts



--------------------------------------------------------------------------------

to any Account Debtor; (f) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (g) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (h) to notify, or to require any Pledgor to notify, Account Debtors
to make payment directly to the Administrative Agent; and (i) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Administrative Agent were the absolute owner of the Collateral for all
purposes; provided that nothing herein contained shall be construed as requiring
or obligating the Administrative Agent to make any commitment or to make any
inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Pledgor for any act or failure to act hereunder,
except for their own gross negligence or wilful misconduct.

SECTION 7.08. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.09. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right, power or remedy
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right, power or remedy, or
any abandonment or discontinuance of steps to enforce such a right, power or
remedy, preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The rights, powers and remedies of the
Administrative Agent, any Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights, powers
or remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 7.09, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan, the acceptance and purchase
of a B/A or the issuance of a Letter of Credit shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default or Event of Default at the time. No notice or demand
on any Loan Party in any case shall entitle any Loan Party to any other or
further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.08 of the Credit Agreement.



--------------------------------------------------------------------------------

SECTION 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.10.

SECTION 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 7.12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 7.04. Delivery of an executed counterpart to this Agreement
by facsimile transmission shall be as effective as delivery of a manually signed
original.

SECTION 7.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.14. Jurisdiction; Consent to Service of Process. (a) Each party to
this Agreement hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Pledgor, or its properties, in the courts of any jurisdiction.



--------------------------------------------------------------------------------

(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 7.15. Termination or Release. (a) This Agreement, the pledges made
herein, the Security Interest and all other security interests granted hereby,
and all other Security Documents securing the Obligations (including without
limitation foreign security documents), shall automatically terminate as of the
date when all the Loan Document Obligations (other than contingent or
unliquidated obligations or liabilities) have been paid in full in cash or
immediately available funds and the Lenders have no further commitment to lend
under the Credit Agreement, each of the Revolving L/C Exposure and the
Tranche B-3 L/C Exposure has been reduced to zero and each Issuing Bank has no
further obligations to issue Letters of Credit under the Credit Agreement.

(b) A Subsidiary Party shall automatically be released from its obligations
hereunder and the security interests in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Party
ceases to be a Subsidiary or otherwise ceases to be a Pledgor; provided that the
Required Lenders shall have consented to such transaction (to the extent such
consent is required by the Credit Agreement) and the terms of such consent did
not provide otherwise.

(c) Upon any sale or other transfer by any Pledgor of any Collateral that is
permitted under the Credit Agreement to any person that is not a Pledgor
(including in connection with an Event of Loss), or upon the effectiveness of
any written consent to the release of the security interest granted hereby in
any Collateral pursuant to Section 9.08 of the Credit Agreement, the security
interest in such Collateral shall be automatically released.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 7.15, the Administrative Agent shall execute and
deliver to any Pledgor, at such Pledgor’s expense, all documents that such
Pledgor shall reasonably request to evidence such termination or release
(including UCC termination statements), and will duly assign and transfer to
such Pledgor, such of the Pledged Collateral that may be in the possession of
the Administrative Agent and has not theretofore been sold or otherwise applied
or released pursuant to this Agreement. Any execution and delivery of documents
pursuant to this Section 7.15 shall be without recourse to or warranty by the
Administrative Agent.



--------------------------------------------------------------------------------

(e) Holdings shall automatically be released from its obligations hereunder and
the security interests in the Collateral owned by Holdings shall be
automatically released upon a Qualified IPO.

SECTION 7.16. Additional Subsidiaries. Upon execution and delivery by the
Administrative Agent and any Subsidiary that is required to become a party
hereto by Section 5.10 of the Credit Agreement of an instrument in the form of
Exhibit I hereto, such subsidiary shall become a Subsidiary Party hereunder with
the same force and effect as if originally named as a Subsidiary Party herein.
The execution and delivery of any such instrument shall not require the consent
of any other party to this Agreement. The rights and obligations of each party
to this Agreement shall remain in full force and effect notwithstanding the
addition of any new party to this Agreement.

SECTION 7.17. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set-off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Issuing Bank to or for the credit or the account of any party to
this Agreement against any of and all the obligations of such party now or
hereafter existing under this Agreement owed to such Lender or such Issuing
Bank, irrespective of whether or not such Lender or such Issuing Bank shall have
made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section 7.17 are in addition to
other rights and remedies (including other rights of set-off) that such Lender
or such Issuing Bank may have.

SECTION 7.18. Intercreditor Agreement. In the event of any conflict between the
terms of the Intercreditor Agreement and the terms of this Agreement, the terms
of the Intercreditor Agreement shall govern.

SECTION 7.19. [Reserved].

SECTION 7.20. Dutch Parallel Debt. Section 9.20(a) of the Credit Agreement is
incorporated herein by reference.

SECTION 7.21. ULC Shares. Notwithstanding any provisions to the contrary
contained in this Agreement or any other document or agreement among all or some
of the parties hereto, the applicable Pledgor is the sole registered and
beneficial owner of Pledged ULC Shares pledged by such Pledgor and will remain
so until such time as such Pledged ULC Shares are effectively transferred into
the name of the Administrative Agent or another person on the books and records
of the issuer of such ULC Shares. Accordingly the Pledgor shall be entitled to
receive and retain for its own account any dividend on or other distribution, if
any, in respect of such Pledged ULC Shares (except insofar as the Pledgor has
granted a security interest in such dividend on or other distribution, and any
shares that are collateral shall be delivered to the Administrative Agent to
hold as collateral hereunder) and shall have the right to vote such collateral
and to control the direction, management and policies of the issuer of such
Pledged ULC Shares to the same extent as the Pledgor would if such collateral
were not pledged to the Administrative Agent pursuant hereto. Nothing in this
Agreement or any other document or agreement among all or some of the parties
hereto is intended to, and nothing in this



--------------------------------------------------------------------------------

Agreement or any other document or agreement among all or some of the parties
hereto shall, constitute the Administrative Agent or any person other than the
relevant Pledgor, a member of the issuer of such Pledged ULC Shares or any other
ULC for the purposes of the Companies Act (Nova Scotia) until such time as
notice is given to the Pledgor (and not revoked) as provided herein and further
steps are taken thereunder so as to register the Administrative Agent or other
person as holder of such Pledged ULC Shares. To the extent any provision hereof
would have the effect of constituting the Administrative Agent as a member of
the issuer of Pledged ULC Shares prior to such time, such provision shall be
severed therefrom and ineffective with respect to collateral that are Pledged
ULC Shares without otherwise invalidating or rendering unenforceable this
Agreement or invalidating or rendering unenforceable such provision insofar as
it relates to property that is not Pledged ULC Shares. Except upon the exercise
of rights to sell or otherwise dispose of the Pledged ULC Shares following the
occurrence of an Event of Default the Pledgor shall not cause or permit, or
enable the issuer of Pledged ULC Shares to cause or permit, the Administrative
Agent to: (a) be registered as a shareholder or member of the issuer of Pledged
ULC Shares; (b) have any notation entered in its favor in the share register of
the issuer of Pledged ULC Shares; (c) be held out as shareholder or member of
the issuer of Pledged ULC Shares; (d) receive, directly or indirectly, any
dividends, property or other distributions from the issuer of Pledged ULC Shares
by reason of the Administrative Agent holding a security interest in the Pledged
ULC Shares; or (e) act as a shareholder or member of the issuer of Pledged ULC
Shares, or exercise any rights of a shareholder or member including the right to
attend a meeting of the issuer of Pledged ULC Shares or vote the Pledged ULC
Shares.



--------------------------------------------------------------------------------

Schedule I

to the Collateral Agreement

Subsidiary Parties

Borden Chemical Foundry, Inc.

Borden Chemical Investments, Inc.

Hexion U.S. Finance Corp.

HSC Capital Corporation

Lawter International Inc.

Borden Chemical International, Inc.

Oilfield Technology Group, Inc.

Hexion CI Holding Company (China) LLC



--------------------------------------------------------------------------------

Exhibit I

to Collateral Agreement

SUPPLEMENT NO.              dated as of (this “Supplement”), to the Second
Amended and Restated Collateral Agreement dated as of November 3, 2006 (the
“Collateral Agreement”), among HEXION LLC, a Delaware limited liability company,
HEXION SPECIALTY CHEMICALS, INC., a New Jersey corporation, each Subsidiary
Party party thereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”) for the Secured Parties (as defined
therein).

A. Reference is made to the Second Amended and Restated Credit Agreement dated
as of November 3, 2006 (as further amended, restated, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), among Hexion LLC,
Hexion Specialty Chemicals, Inc., Hexion Specialty Chemicals Canada, Inc., a
Canadian corporation, Hexion Specialty Chemicals B.V., a company organized under
the laws of The Netherlands, Hexion Specialty Chemicals UK Limited, a
corporation organized under the laws of England and Wales, and Borden Chemical
UK Limited, a corporation organized under the laws of England and Wales, the
Lenders party thereto from time to time, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders, Credit Suisse, as syndication agent, and J.P. Morgan Securities Inc.
and Credit Suisse Securities (USA) LLC, as joint lead arrangers and joint
bookrunners.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Collateral
Agreement referred to therein.

C. The Pledgors have entered into the Collateral Agreement in order to induce
the Lenders to make Loans and accept and purchase B/As and each Issuing Bank to
issue Letters of Credit. Section 7.16 of the Collateral Agreement provides that
additional Subsidiaries may become Subsidiary Parties under the Collateral
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned Subsidiary (the “New Subsidiary”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Subsidiary Party under the Collateral Agreement in order to induce the Lenders
to make additional Loans and accept and purchase additional B/As and each
Issuing Bank to issue additional Letters of Credit and as consideration for
Loans previously made, B/As previously accepted and Letters of Credit previously
issued.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.16 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Party and a Pledgor under
the Collateral Agreement with the same force and effect as if originally named
therein as a Subsidiary Party and a Pledgor, and the New Subsidiary hereby
(a) agrees to all the terms and provisions of the Collateral Agreement
applicable to it as a Subsidiary Party and Pledgor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Subsidiary, as security for the payment and performance
in full of the Obligations (as defined in the Collateral Agreement), does hereby
create and grant to the Administrative Agent, its successors and assigns, for
the ratable benefit of the Secured Parties, their



--------------------------------------------------------------------------------

successors and assigns, a security interest in and Lien on all the New
Subsidiary’s right, title and interest in and to the Collateral (as defined in
the Collateral Agreement) of the New Subsidiary. Each reference to a “Subsidiary
Party” or a “Pledgor” in the Collateral Agreement shall be deemed to include the
New Subsidiary. The Collateral Agreement is hereby incorporated herein by
reference.

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

SECTION 3. This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when (a) the
Administrative Agent shall have received a counterpart of this Supplement that
bears the signature of the New Subsidiary and (b) the Administrative Agent has
executed a counterpart hereof. Delivery of an executed signature page to this
Supplement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the location of
any and all Article 9 Collateral of the New Subsidiary, (b) set forth on
Schedule II attached hereto is a true and correct schedule of all the Pledged
Stock of the New Subsidiary, (c) set forth on Schedule III attached hereto is a
true and correct schedule of all Intellectual Property and (d) set forth under
its signature hereto, is the true and correct legal name of the New Subsidiary,
its jurisdiction of formation, organizational ID number and the location of its
chief executive office.

SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

SECTION 7. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

-2-



--------------------------------------------------------------------------------

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Collateral Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, disbursements and other charges of counsel for
the Administrative Agent.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 

[Name of New Subsidiary] By:  

 

Name:   Title:   Legal Name: Jurisdiction of Formation:

Location of Chief

Executive Office:

 

-4-



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, By:  

 

Name:   Title:  

 

-5-



--------------------------------------------------------------------------------

Schedule I

to Supplement No.      to the

Collateral Agreement

LOCATION OF ARTICLE 9 COLLATERAL

 

Description

   Location      



--------------------------------------------------------------------------------

Schedule II

to Supplement No.      to the

Collateral Agreement

Pledged Collateral of the New Subsidiary

EQUITY INTERESTS

 

Number of Issuer Certificate

   Registered
Owner    Number
and
Class of
Equity
Interest    Percentage
of Equity
Interests                           

DEBT SECURITIES

 

Issuer

   Principal
Amount    Date
of
Note    Maturity
Date                           

OTHER PROPERTY



--------------------------------------------------------------------------------

Schedule III

to Supplement No.      to the

Collateral Agreement

Intellectual Property of the New Subsidiary